1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants Sheryl Foster,
8    Patrick Vejar, and Jo Gentry

9

10

11

12                            UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   ELIZABETH CARLEY,                                   Case No. 2:17-cv-02670-MMD-VCF

15                      Plaintiff,                       DEFENDANTS’ UNOPPOSED
                                                      MOTION FOR EXTENSION OF TIME
16    v.                                                TO RESPOND TO PLAINTIFF’S
                                                       SECOND AMENDED COMPLAINT
17   JO GENTRY, et al.,
                                                                 (First Request)
18                      Defendants.

19

20         Defendants Sheryl Foster, Patrick Vejar, and Jo Gentry, by and through counsel,

21   Aaron D. Ford, Nevada Attorney General, and Jared M. Frost, Senior Deputy Attorney

22   General, hereby request a thirty (30) day extension of time to respond to Plaintiff’s Second

23   Amended Complaint filed December 4, 2019 (ECF No. 75). Defendants’ extension request

24   is made and based on the following memorandum of points and authorities, the pleadings

25   and papers on file herein, and any other evidence the Court deems appropriate to consider.

26   ///

27   ///

28   ///



30                                             Page 1 of 4
1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    BACKGROUND
3          This is a prisoner civil rights action. Plaintiff filed her original Complaint on
4    October 16, 2017. ECF No. 1-1.
5          On September 5, 2018, the Court issued its Screening Order. ECF No. 3.
6          On November 16, 2018, the parties participated in a mediation conference that did
7    not result in settlement. ECF No. 7.
8          On March 22, 2019, Plaintiff filed an Amended Complaint ECF No. 27.
9          On April 1, 2019, Defendants Foster and Vejar filed a Motion to Dismiss Plaintiff’s
10   Amended Complaint. ECF No. 32.
11         On April 16, 2019, Defendant Gentry filed a Joinder to the Motion to Dismiss
12   Plaintiff’s Amended Complaint. ECF No. 35.
13         On June 21, 2019, the Court issued its Discovery Plan and Scheduling Order. ECF
14   No. 44.
15         On August 16, 2019, Defendant filed a Motion to Stay Discovery. ECF No. 46.
16         On September 16, 2019, Plaintiff a motion to file a second-amended complaint. ECF
17   No. 53.
18         On September 27, 2019, Plaintiff filed a motion requesting appointment of counsel.
19   ECF No. 57.
20         On October 16, 2019, the Court granted Defendants’ motion to stay discovery. ECF
21   No. 61.
22         On December 4, 2019, the Court granted Plaintiff’s motion to file a second-amended
23   complaint and denied Defendants’ motion to dismiss as moot. ECF No. 74.
24         Defendants’ request for a thirty (30) day extension of time to respond to the second-
25   amended complaint follows.
26   II.   APPLICABLE LAW
27         Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), the Court may extend the
28   time to perform an act within a specified time for good cause shown.


30                                          Page 2 of 4
1    III.   ARGUMENT
2           Defendants submit that their request for additional time to respond to the second-
3    amended complaint is supported by good cause. Since this Court denied Defendants’ motion
4    to dismiss and filed the second-amended complaint on December 4, defense counsel has
5    contacted Defendants and requested a call back to discuss their response. Exhibit 1
6    (Declaration of Counsel). However, additional time is needed to confer with all Defendants
7    and to complete a response. Id. Furthermore, defense counsel is scheduled to be out of the
8    office from December 24, 2019, through January 1, 2020, and Plaintiff does not oppose the
9    extension request. See id. Consequently, the Court should grant Defendants’ request for an
10   additional thirty (30) days to respond to the second-amended complaint.
11   IV.    CONCLUSION
12          DATED this 18th day of December, 2019.
13                                         AARON D. FORD
                                           Attorney General
14
                                           By:    /s/ Jared M. Frost
15                                                JARED M. FROST (Bar No. 11132)
                                                  Senior Deputy Attorney General
16
                                                  Attorneys for Defendant Sheryl Foster,
17                                                Patrick Vejar, and Jo Gentry
18

19

20                                                ORDER
21          IT IS SO ORDERED. Defendants shall file their Response to Plaintiff’s Second-
22   Amended Complaint (ECF No. 75) on or before January 17, 2020.
23          Dated this 18th day of December, 2019.
24

25                                             ____________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
26

27

28


30                                          Page 3 of 4
1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on December 18, 2019, I electronically filed the foregoing DEFENDANTS’
4    UNOPPOSED MOTION FOR EXTENSION OF TIME                               TO RESPOND TO
5    PLAINTIFF’S SECOND AMENDED COMPLAINT (First Request) via this Court’s
6    electronic filing system. Parties who are registered with this Court’s electronic filing
7    system will be served electronically. For those parties not registered, service was made by
8    depositing a copy for mailing in the United States Mail, first-class postage prepaid, at Las
9    Vegas, Nevada, addressed to the following:
10         Elizabeth Carley, #1095997
           Florence McClure Women’s Correctional Center
11         4370 Smiley Road
           Las Vegas, Nevada 89115
12         Plaintiff, Pro Se
13

14                                          /s/ Carol A. Knight
                                            CAROL A. KNIGHT, an employee of the
15                                          Office of the Nevada Attorney General
16

17

18

19

20

21

22

23

24

25

26

27

28


30                                           Page 4 of 4
 EXHIBIT 1



Declaration of
  Counsel




 EXHIBIT 1
1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants Sheryl Foster,
8    Patrick Vejar, and Jo Gentry

9

10

11

12                             UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14   ELIZABETH CARLEY,                                     Case No. 2:17-cv-02670-MMD-VCF

15                       Plaintiff,

16    v.
                                                             DECLARATION OF COUNSEL
17   JO GENTRY, et al.,

18                       Defendants.

19

20         I, JARED M. FROST, hereby declare, based on personal knowledge and/or information

21   and belief, that the following assertions are true:

22         1.     I am a Senior Deputy Attorney General employed by the Nevada Attorney

23   General in the Litigation Division, and I make this declaration in support of Defendants’

24   Unopposed Motion for Extension of Time to Respond to Plaintiff’s Second Amended

25   Complaint.

26         2.     Since this Court denied Defendants’ motion to dismiss and filed the second-

27   amended complaint on December 4, I have contacted Defendants and requested a call back

28   ///



30                                             Page 1 of 2
1    to discuss their response. However, additional time is needed to confer with all Defendants
2    and to complete a response.
3          3.     Furthermore, I am scheduled to be out of the office from December 24, 2019,
4    through January 1, 2020, on planned annual leave.
5          4.     On December 17, 2019, I spoke with Plaintiff by phone and asked if she
6    opposed Defendants’ extension request. Plaintiff confirmed that she did not oppose the
7    request.
8          5.     This request is made in good faith and not for the purpose of delay.
9          Pursuant to 28 U.S.C. section 1746 Declarant certifies, under penalty of perjury, that
10   the foregoing is true and correct.
11         DATED this 18th day of December, 2019.
12                                          AARON D. FORD
                                            Attorney General
13
                                            By:    /s/ Jared M. Frost
14                                                 JARED M. FROST (Bar No. 11132)
                                                   Senior Deputy Attorney General
15
                                                   Attorneys for Defendant Sheryl Foster,
16                                                 Patrick Vejar, and Jo Gentry
17

18

19

20

21

22

23

24

25

26

27

28


30                                          Page 2 of 2
